Case: 7:09-cr-00005-KKC-CJS Doc #: 200 Filed: 06/22/20 Page: 1 of 1 - Page ID#: 772




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                    AT PIKEVILLE


 UNITED STATES OF AMERICA,                             CRIMINAL NO. 7:09-05-KKC
        Plaintiff,

 V.                                                              ORDER

 DARREN LITTLE,
        Defendant.



                                         *** *** ***

         This matter is before the Court on a recommended disposition in which the

 Magistrate Judge makes certain recommendations regarding the Defendant’s violations of

 the terms of his supervised release. (DE 190.) No party filed objections and the Defendant

 has appeared before the undersigned for allocution and sentencing. (DE 196.)

      At the final revocation hearing, the Court, in accordance with the Magistrate’s

 recommendations, found the Defendant in violation of the terms and conditions of his

 supervised release.   Accordingly, the Court ADOPTS the Magistrate’s recommended

 disposition as the Court’s opinion. (DE 190.) A separate judgment will be issued.

      Dated June 22, 2020
